United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  March 28, 2002

                                          Before

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. KENNETH F. RIPPLE, Circuit Judge

                   Hon. TERENCE T. EVANS, Circuit Judge


Nos. 00-3742 and 00-4073

RESEARCH SYSTEMS CORPORATION,                      Appeals from the United States
         Plaintiff-Appellant,                      District Court for the Southern
                                                   District of Indiana, Evansville Division.

                   v.                              No. 97 C 10

IPSOS PUBLICITE, IPSOS USA,                        Richard L. Young, Judge.
IPSOS, ET AL.,
           Defendants-Appellees.



                                     ORDER

       The opinion of this court issued on January 9, 2002, is amended, as follows: At
slip opinion page 3, last line, delete the words: “on which the parties agreed”.

       At slip opinion page 5, the first full paragraph, line 14, delete: “RSC and
IPSOS agreed to the schedule, and”. Begin the sentence with “The”. Also, line 17,
delete the word “that” and add “the”. After the word “schedule” add:

             ordered by the court after a conference with counsel and with the
             opportunity to make any corrections or additions.

      The sentence should read:
Nos. 00-3742 & 00-4073                                                       Page 2


            The discovery materials that RSC complains of receiving only in the
            month before the trial were delivered timely according to the schedule
            ordered by the court after a conference with counsel and with the
            opportunity to make any corrections or additions.

      At slip opinion page 5, line 19, delete the words: agreed-upon.

      The sentence should read:

            Nowhere in its brief does RSC claim that any discovery materials were
            produced late according to the schedule.